DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5 and 7 is/are pending.
Claim(s) 6 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0203695 A1.

Drawings
The drawings were received on 01 August 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (JP 2016-072120 A, hereinafter Hatakeyama) in view of Shin et al. (WO 2017/034353 A1; see English language equivalent, US 2018/0123106 A1; hereinafter Shin) and Ito (WO 2016/020737 A1; see English language equivalent, US 2017/0229743 A1).
Regarding claims 1–4 and 7, Hatakeyama discloses a nonaqueous electrolyte secondary battery comprising a positive electrode, a negative electrode and a separator (see battery, [0100]),
wherein the separator comprises a substrate (see layer (A), [0012]), a first filler layer containing phosphate salt particles (see layer (C), [0012]), and a second filler layer (see layer (B), [0012]) interposed between the substrate (see layer (A), [0012]) and the first filler layer (see layer (B), [0012]) and containing inorganic particles (see layer (B), [0045]) with a higher melting point than the phosphate salt particles (see basic phosphate (c-1), [0077]–[0078]),
the separator being disposed between the positive electrode and the negative electrode in such a manner that the first and the second filler layers are directed to a positive electrode side (see both sides, [0065], [0076]), and
Hatakeyama does not explicitly disclose:
a resin layer is disposed between the positive electrode and the first filler layer;
wherein the resin layer is formed on the surface of the first filler layer and is in contact with the positive electrode;
wherein the resin layer includes a resin having a glass transition temperature of not more than 130° C;
wherein the thickness of the resin layer is not more than 5 μm; and
wherein the resin layer is composed of a resin alone.
Shin discloses a resin layer (30) disposed between a positive electrode and a first filler layer (22, [0031]); wherein the resin layer (30) is formed on the surface of the first filler layer (20) and is in contact with the positive electrode (FIG. 1, [0097]); wherein the resin layer (30) includes a resin having a glass transition temperature of not more than 130° C (see glass transition temperature, [0065); wherein the thickness of the resin layer (30) is not more than 5 μm (see thickness, [0074]); and wherein the resin layer (30) is composed of a resin alone (FIG. 1, [0064]) to improve the bonding force between the separator and the electrode (see improved bonding force, [0005]). Hatakeyama and Shin are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nonaqueous electrolyte secondary battery of Hatakeyama with the resin layer of Shin in order to improve the bonding force between the separator and the electrode.
Modified Hatakeyama does not explicitly disclose:
wherein the BET specific surface area of the phosphate salt particles is not less than 5 m2/g and not more than 100 m2/g.
Ito discloses a separator (40) comprising a first filler layer (44) containing phosphate salt particles (see inorganic phosphate compound, [0040]), wherein the BET specific surface area of the phosphate salt particles is not less than 5 m2/g and not more than 100 m2/g (see surface area, [0042]) to improve overcharge resistance in high temperature storage (see overcharge resistance, [0006]). Hatakeyama and Ito are analogous art because they are directed to separators for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the phosphate salt particles of modified Hatakeyama with the BET specific surface area of Ito in order to improve overcharge resistance in high temperature storage.
Regarding claim 5, modified Hatakeyama discloses all claim limitations set forth above and further discloses a nonaqueous electrolyte secondary battery:
wherein the phosphate salt particles are at least one selected from lithium phosphate, dilithium hydrogen phosphate and lithium dihydrogen phosphate (Table 1, [0140]).

Response to Arguments
Applicant's arguments filed 01 August 2022 have been fully considered but they are not persuasive.
Applicants argue experimental results summarized in Table 1 of the present application demonstrate remarkable improvement in heat generation reduction performance accomplished with the representative examples 1–5 compared to the other examples 6–9, pointing to synergetic effects from the simultaneous presence of the first filler layer, the second filler layer, and the resin layer having the respective attributes (P8/¶3). A synergetic effect has not been demonstrated because an example not containing a first filler layer, a second filler layer, and a resin layer has not been provided. The experimental results need to demonstrate that the combination of a first filler layer, a second filler layer, and a resin layer provides an experimental result greater than the expected cumulative improvement of a first filler layer, a second filler layer, and a resin layer in order to demonstrate a synergetic effect. The results provide an expected improvement of a first filler layer, a second filler layer, and a resin layer, individually (e.g., comparing experimental example 3 to experimental examples 6, 7, and 9). However, the experimental results do not provide an example not containing a first filler layer, a second filler layer, and a resin layer, which would allow for a comparison to determine a synergetic effect. Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The positive electrode, the negative electrode, the substrate, the phosphate salt particles, the first filler layer, the second layer, and the resin layer of the experimental results are not commensurate in scope with the claims. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). Experimental examples 6–9 have been used for comparison. Experimental examples 6–9 are not prior art. Applicants have not compared experimental examples 1–5 with prior art. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). Therefore, experimental results summarized in Table 1 of the present application do not demonstrate remarkable improvement in heat generation reduction performance accomplished with the representative examples 1–5 compared to the other examples 6–9, and do not point to synergetic effects from the simultaneous presence of the first filler layer, the second filler layer, and the resin layer having the respective attributes.
Applicant argue the disclosure indicates that limiting the BET specific surface area of the phosphate salt particles to the recited range may accomplish the ability to sufficiently alleviate heat generation in the event of an abnormality in the battery (P8/¶3). Ito discloses a separator (40) comprising a first filler layer (44) containing phosphate salt particles (see inorganic phosphate compound, [0040]), wherein the BET specific surface area of the phosphate particles is not less than 5 m2/g and not more than 100 m2/g (see surface area, [0042]) to improve overcharge resistance in high temperature storage (see overcharge resistance, [0006]). Ito discloses the specific surface area of 5m2/g to 50 m2/g improves the effects of the invention (see specific surface area, [0042]) and alleviates heat generation in the event of an abnormality in the battery (see heat generation, [0004]). Therefore, the combination of references indicates that limiting the BET specific surface area of the phosphate salt particles to the recited range may accomplish the ability to sufficiently alleviate heat generation in the event of an abnormality in the battery.
Applicants argue unique beneficial effects would not have been predictable from the references of record (P8/¶3). Ito alleviates heat generation in the event of an abnormality in the battery (see heat generation, [0004]); Hatakeyama also alleviates heat generation in the event of an abnormality in the battery (see heat generation, [0067]); and Shin alleviates heat generation in the event of an abnormality in the battery (see high temperature, [0003]). Therefore, the beneficial effects would have been predictable from the references of record.
Applicants argue there would be no rationale prompting a skilled artisan to combine the separator of Hatakeyama with the resin layer of Shin and further with the teaching of Ito as to the BET specific surface area of the phosphate salt particles to arrive at the invention as now presented (P9/¶1). Therefore, there would be a rationale prompting a skilled artisan to combine the separator of Hatakeyama with the resin layer of Shin and further with the teaching of Ito as to the BET specific surface area of the phosphate salt particles to arrive at the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2018/0309108 A1) discloses a separator (100) comprising a substrate (110), a first filler layer (131a), and a second filler layer (120a) interposed between the substrate (110) and the first filler layer (131a, [0028]), and a resin layer (132a) disposed on the first filler layer (131a, [0029]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725